Exhibit 10.41


Building Materials Holding Corporation
2005 Bonus Program
BMC West Senior Management




Purpose


The BMC West senior management bonus plan is to provide a financial incentive
for BMC West Officers to achieve specific financial objectives. The bonus plan
is composed of three primary parts: (I) eligibility for participation, (II)
creation of a bonus pool, and (III-IV) payout of the bonus pool.  Our philosophy
is to have an ongoing and consistent bonus program, however, the directors
reserve the right to make any necessary changes each year to ensure its
effectiveness for the shareholders and plan participants.  Each year, the plan
must be approved by the Compensation Committee of the Board of Directors and
implemented by the Chairman, President and Chief Executive Officer of BMHC.



 
I.
Eligibility for Participation




 
1.
Eligibility for Participation in the Bonus Program



Any employee newly hired or transferred to an eligible position may be placed on
the bonus list, pro rata, with the approval of the President of BMC West and
Chairman, President and CEO of BMHC.  A participant whose employment terminates
during the year is no longer eligible for the plan unless his termination is due
to retirement, disability, or death.  In such cases, a pro rata bonus payment
may be made.



 
2.
Participation in the Program



An appropriate form will be used at the beginning of the year to identify the
individuals who will participate in the plan and to indicate what each
participant's share of the pool will be.  The form will be completed at year-end
to determine the final bonus awards.



 
II.
Creation of a Bonus Pool



The bonus plan creation and payout will be based upon the attached outline for
BMC West senior management..


The payout matrix may change from year to year to reflect growth of the company.



 
III.
Payout of the Bonus Pool




 
1.
The payout of the bonus pool for BMC West senior management will be based on BMC
West EBITA (33.33%), BMC West lease adjusted RONI (33.33%) and BMHC EBITDA
(33.33%). The compensation committee of the Board of Directors retains the right
to review any material extraordinary credits or charges to company earnings,
including charges under the impairment of asset review, to determine if they
should or should not be included in determining the appropriate net income after
tax for bonus computation purposes.  In January, prior to the bonus
calculations, any charges that may be included in this section will be submitted
to the committee for such review.

 
 
 

--------------------------------------------------------------------------------

 
 

 
2.
The bonus pool generated in Section III-1 will be paid out in February for those
eligible employees still employed on December 31.  An additional pool will be
made available for distribution by the Chairman, President and CEO to those key
managers who merit such consideration through the achievement of their
objectives, unique accomplishments as well as their overall performance and that
of the company.  This pool will be determined by dividing the total of the
officer payout dollars by 90% and multiplying that number by 10%.  The President
of BMC West will determine the distribution of discretionary dollars for those
eligible for this program subject to oversight by the CEO of BMHC.




 
3.
With the approval of the Chairman, President and CEO of BMHC, the President of
BMC West may establish special bonus plans in addition to those outlined in the
Region, Area or location guidelines.  Such plans would be for turnaround
situations or other unique situations and established by the first quarter of
the year unless circumstances warrant otherwise.




 
4.
Payments under the program formulas may be subject to adjustment under the
provisions of the wage guidelines and/or laws in effect on the date of
distribution.




 
5.
Discretionary Payout



An additional discretionary pool of $200,000 has been approved for the BMHC
Chairman, President and Chief Executive Officer to award for other special
circumstances.  The discretionary pool may be used throughout the company to
recognize outstanding performance at the individual or company level and is
approved by the Board of Directors taking into consideration the following:



 
1.
The degree of financial success achieved by the corporation.




 
2.
The degree to which participants manage their responsibilities and the resulting
effect on profitability, i.e., the management, positive or negative, of
circumstances substantially beyond their control.  This includes major market
fluctuations, strikes, or major changes in economic conditions.

 
 
 

--------------------------------------------------------------------------------

 
 

 
IV.
Communication



It is the responsibility of the President of BMC West to assure that all the
provisions of the bonus plan are communicated to the participants including the
potential dollar payouts and requirements necessary to achieve those payouts.



 
V.
Reporting



Financial results will be calculated during the month of January with the
appropriate payouts made to participants no later than the end of February.



 
VI.
Authorization



The company retains the right to amend, modify, or otherwise make revisions to
this plan annually as deemed necessary by the Board of Directors.





 
 

--------------------------------------------------------------------------------

 
 